                                   OFFICE OF THE CLERK
                          UNITED STATES DISTRICT COURT
                                 Northern District of California

                                         CIVIL MINUTES


 Date: April 10, 2019              Time: 1 hour, 3 minutes   Judge: NATHANAEL M.
                                                             COUSINS
 Case No.: 18-cv-02585-NC          Case Name: Citcon USA, LLC v. RiverPay, Inc., et al


Attorney for Plaintiff:       James Li
Attorneys for Defendants: Elizabeth Pipkin, James McManis, Marwa Elzankaly,
 Deputy Clerk: Lili Harrell                           FTR Recording: 10:29am – 11:02am
                                                                     11:40am – 12:10pm


                                         PROCEEDINGS
Discovery Hearing and Further Case Management Conference held.

   1.     The Court sets May 22, 2019 at 2:00 p.m. for hearing on motion for summary
          judgment and further case management conference. Discussion of Wang deposition is
          continued to May 22 CMC.
   2.     Defendants’ discovery brief ECF 160, stipulated in part, with Citcon to produce
          certain supplements by April 17. As to Hua, Rog 6, Riverpay Doc. 21, and Shi Doc
          18, defendants’ requests denied for the reasons stated on the record, with not costs or
          fees awarded to either party.
   3.     Citcon’s motion for sanctions ECF 164, deferred, with update joint statement due
          4/24.
   4.     Plaintiff’s request for leave to amend to add new claims and party, denied for lack of
          good cause on oral record, with plaintiff encouraged to file written motion supported
          by facts of law.
   5.     Deadline for expert disclosure and reports extended for all parties from June 7 to
          June 14.
   6.     The Court imposes a 72 hour deadline for printouts of source code that are requested
          under the terms of the protective order.
